[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-13454                ELEVENTH CIRCUIT
                                                              AUGUST 9, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                 D. C. Docket No. 06-00681-CV-FTM-29SPC

ROY J. MEIDINGER,

                                                       Plaintiff-Appellee,

                                     versus

HEALTHCARE INDUSTRY OLIGOPOLY,

                                                       Defendant,

LEE MEMORIAL HOSPITAL,
d.b.a. Lee Memorial Health System,

                                                       Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                               (August 9, 2010)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Lee Memorial Health System (“Lee Memorial”) appeals the district court’s

denial of its motions for sanctions, filed after Roy J. Meidinger brought a pro se qui

tam complaint on behalf of the United States against Lee Memorial under the False

Claims Act, 31 U.S.C. § 3729 et seq. On appeal, Lee Memorial argues that the

district court improperly denied its motions for sanctions under Rule 11 because:

(1) it failed to rule on the first motion for sanctions before entering judgment; (2)

it failed to reinstate Lee Memorial’s first motion for sanctions after reopening the

case; (3) it failed to make findings of fact or conclusions of law sufficient to enable

meaningful appellate review; and (4) its finding that Meidinger’s action was not

barred by res judicata was based on an erroneous view of the law or facts. Lee

Memorial also argues that the district court abused its discretion in failing to award

sanctions pursuant to 28 U.S.C. § 1927 or pursuant to the court’s inherent authority.

Rule 11

      We review a district court’s order denying a motion for sanctions under

Rule 11 for an abuse of discretion. See Worldwide Primates, Inc. v. McGreal, 26

F.3d 1089, 1091 (11th Cir. 1994). “A district court would necessarily abuse its

discretion if it based its ruling on an erroneous view of the law or on a clearly

erroneous assessment of the evidence.” Jones v. Int’l Riding Helmets, Ltd., 49 F.3d

692, 694 (11th Cir. 1995) (citation omitted).

                                          2
      Rule 11 provides in part:

      By presenting to the court a pleading, written motion, or other
      paper—whether by signing, filing, submitting, or later advocating it—an
      attorney or unrepresented party certifies that to the best of the person’s
      knowledge, information, and belief, formed after an inquiry reasonable
      under the circumstances:

      (1) it is not being presented for any improper purpose, such as to harass,
      cause unnecessary delay, or needlessly increase the cost of litigation;

      (2) the claims, defenses, and other legal contentions are warranted by
      existing law or by a nonfrivolous argument for extending, modifying, or
      reversing existing law or for establishing new law; [and]

      (3) the factual contentions have evidentiary support or, if specifically so
      identified, will likely have evidentiary support after a reasonable
      opportunity for further investigation or discovery . . . .

Fed. R. Civ. P. 11(b). “Rule 11 applies to pro se plaintiffs, but the court must take

into account the plaintiff’s pro se status when determining whether the filing was

reasonable.” Thomas v. Evans, 880 F.2d 1235, 1240 (11th Cir. 1989). No error by

the district court is grounds for disturbing a judgment or order if the error does not

affect a party’s substantial rights. Fed. R. Civ. P. 61.

      To the extent that Lee Memorial argues that the district court erred in failing

to rule on its first motion for Rule 11 sanctions before entering the judgment

dismissing Meidinger’s case, its argument is meritless. A court can rule on a motion

for Rule 11 sanctions after the principal suit has been terminated. Willy v. Coastal



                                           3
Corp., 503 U.S. 131, 132, 138, 112 S. Ct. 1076, 1077-78, 1080-81 (1992). And, Lee

Memorial cannot show that its substantial rights were affected by the failure of the

district court to rule on the first motion for sanctions before dismissal or by the

court’s decision not to reinstate the first motion for sanctions upon reinstatement of

the lawsuit. Lee Memorial filed a subsequent motion for sanctions on the same

grounds, and the court ruled on that motion.

      The parties agree that the district court found that sanctions were not warranted

because Meidinger’s action was not barred by res judicata. “A plaintiff may be

sanctioned under Rule 11 for filing claims barred by res judicata.” Thomas, 880 F.2d

at 1240. Whether res judicata bars a plaintiff’s claim is a question of law we review

de novo. See Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999).

In determining whether sanctions are appropriate based on the doctrine of res

judicata, the district court first must determine that the elements of res judicata are

present. Thomas, 880 F.2d at 1240.

      We hold that the district court did not abuse its discretion in denying Lee

Memorial’s motion for sanctions under Rule 11. The court stated, “The instant case

involves claims made from January 1, 1999 through 2006. The only prior case in

which a final judgment on the merits was issued . . . did not involve claims between

these dates.” (R.5-161 at 4.) While brief, this statement by the district court is

                                          4
sufficient for this court to review the district court’s rejection of the res judicata

argument. Lee Memorial does not demonstrate that the district court’s determination

that this action raised challenges to transactions distinct from those involved in the

prior suit was based on an erroneous view of the law or a clearly erroneous

assessment of the evidence. And, while the district court’s opinion did not articulate

reasons for rejecting Lee Memorial’s other arguments that Meidinger’s claims were

frivolous, we conclude that the record does not compel an award of sanctions

pursuant to Rule 11.

28 U.S.C. § 1927

      We review a district court’s decision regarding sanctions under § 1927 for an

abuse of discretion. See Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009).

The United States Code provides:

      Any attorney or other person admitted to conduct cases in any court of
      the United States . . . who so multiplies the proceedings in any case
      unreasonably and vexatiously may be required by the court to satisfy
      personally the excess costs, expenses, and attorneys’ fees reasonably
      incurred because of such conduct.

28 U.S.C. § 1927. We have held that the plain language of the statute imposes three

essential requirements: (1) the attorney must engage in unreasonable and vexatious

conduct; (2) that conduct must multiply the proceedings; and (3) the amount of the

sanction must bear a “financial nexus to the excess proceedings.” Peterson v. BMI

                                          5
Refractories, 124 F.3d 1386, 1396 (11th Cir. 1997). We also have stated that § 1927

must be “strictly construed” because it is “penal in nature.” Id. at 1395.

      This court has not addressed the question of whether sanctions under § 1927

could apply to a pro se litigant like Meidinger. For the purposes of this appeal, we

assume without deciding that the statute could apply to pro se litigants.

      Even so, we hold that the district court’s decision not to impose sanctions on

Meidinger under § 1927 was not an abuse of discretion. Lee Memorial sought

sanctions pursuant to the statute on the sole basis that, as an unrepresented qui tam

relator, Meidinger filed motions in a pro se capacity, though pro se status is not

allowed qui tam relators. (R.5-138.) In response to Lee Memorial’s motion

requesting § 1927 sanctions, the district court struck Meidinger’s pro se filings,

enjoined Meidinger from making additional pro se filings, granted Meidinger time

to retain counsel, and denied Lee Memorial monetary sanctions. (R.5-157.) We find

no abuse of discretion in these decisions.

Inherent Authority

      We review a district court’s ruling on a request for sanctions under its inherent

authority for an abuse of discretion. See Amlong & Amlong, P.A. v. Denny’s, Inc.,

500 F.3d 1230, 1237-38 (11th Cir. 2007). “Courts have the inherent authority to

control the proceedings before them, which includes the authority to impose

                                             6
reasonable and appropriate sanctions.” Martin v. Automobili Lamborghini Exclusive,

Inc., 307 F.3d 1332, 1335 (11th Cir. 2002) (quotation omitted). In order to exercise

its inherent power to award sanctions, the court must find that a party acted in bad

faith. Id.

      The district court did not abuse its discretion in declining to sanction

Meidinger pursuant to its inherent authority. The record does not compel a finding

that Meidinger acted in bad faith.

      AFFIRMED.




                                         7